Citation Nr: 0835668	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-02 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right foot, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to July 
1971. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.
	
In the September 2008 Informal Hearing Presentation, the 
veteran's representative raised the issue of clear and 
unmistakable error (CUE) in the November 1992 rating decision 
that assigned the initial rating for the residuals of the 
shell fragment wound in the veteran's right foot.  The 
representative also noted that the issue of hearing loss was 
raised in an earlier VA examination but was never 
adjudicated.  These issues are referred to the RO for 
appropriate development.


FINDINGS OF FACT

The residuals of the shell fragment wound to the veteran's 
right foot are manifested by flare-ups that occur every few 
months, functional limitation due to pain, shell fragments in 
the veteran's right foot, and a nonsymptomatic scar that 
measures 2.5 centimeters by 1.5 centimeters.  


CONCLUSIONS OF LAW

The criteria for a rating in excess of 10 percent for the 
injury to muscle group XI as a residual of a shell fragment 
wound to the right foot have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 
4.73 including Diagnostic Code 5311, 4.118, including 
Diagnostic Codes 7801-7806 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters 
 
The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in December 
2004 in which the RO advised the appellant of the evidence 
needed to substantiate his increased rating claim.  The 
appellant was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The veteran 
was further advised to inform the RO if there was any other 
evidence or information that he believes pertains to his 
claim.  In a March 2006 letter, the veteran was further 
advised as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claim, pursuant to the Court's holding in Dingess, supra. 

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, 38 U.S.C. § 5103(a) notice must meet 
the following four part test: 
 
(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 
 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 
 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 
 
(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 
 
In this case, the notice letters discussed above satisfied 
elements (1), (2), and (4), but they did not advise the 
veteran of the particular diagnostic codes under which his 
disabilities were rated. 
 
The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 
 
Although the notice letters did not provide the specific 
diagnostic codes applicable to his disability, the record 
reflects that he was advised of these codes in a Statement of 
the Case (SOC) dated in November 2005.  As he received the 
rating criteria, and because the notice letters provided to 
the veteran over the course of the appeal otherwise met the 
requirements of VCAA, the Board finds that the veteran was 
essentially provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  
Furthermore, even though the veteran's claim was not 
readjudicated subsequent to the issuance of the March 2006 
notice letter, the Board finds that the veteran has otherwise 
had a meaningful opportunity to participate in the 
development of his claim.  Therefore, the Board concludes 
that the veteran is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders, supra.. 
 
The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO has obtained the 
veteran's VA treatment records.  The RO also arranged for the 
veteran to undergo a VA examination in May 2005.  In short, 
the Board finds that VA has satisfied its duty to assist to 
the extent possible under the circumstances by obtaining 
evidence relevant to the veteran's claim.  38 U.S.C.A. §§ 
5103 and 5103A. 
 
II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007). 
 
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
 
The appellant's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 
 
The veteran is currently service-connected for the residuals 
of a shell fragment wound to the right foot.  Evaluation of 
residuals of shell fragment wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2007).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2007). 
 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include three muscle groups for the foot and leg (Diagnostic 
Codes 5310 through 5312).  See 38 C.F.R. § 4.55(b).  Through 
and through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups.  See 38 
C.F.R. § 4.47 (2007). 
 
Muscle Group damage is categorized as slight, moderate, 
moderately severe and/or severe and evaluated accordingly 
under 38 C.F.R. § 4.56, which provides as follows: 
 
(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 
 
(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue. 
 
(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in- service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side. 
 
(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. 
 
(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X- ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 
 
See 38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 
3, 1997). 

The veteran's service-connected residuals of a shell fragment 
wound to the right foot are currently evaluated as 10 percent 
disabling.  At explained in an April 2001 rating decision, 
this evaluation was awarded under the criteria of 38 C.F.R. § 
4.73, Diagnostic Code 5311.  This code pertains to impairment 
of Muscle Group XI, which encompasses the posterior and 
lateral crural muscles and the muscles of the calf, and their 
functions include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  Under 
the rating criteria of Diagnostic Code 5311, a slight 
disability warrants a noncompensable rating, a moderate 
disability warrants a 10 percent rating, a moderately severe 
disability warrants a 20 percent rating, and a severe 
disability warrants a 30 percent rating.
	
Having reviewed the complete record, the Board finds that the 
manifestations of the service-connected shell fragment wound 
of the veteran's right foot more closely approximate the 
criteria for the moderate disability rating that is currently 
assigned. 

In this regard, a clinical record cover sheet dated in 
December 1970 reflects that the veteran sustained a fragment 
wound of the "left" foot after a grenade was tossed into a 
crowd of which he was a member.  The veteran underwent 
debridement and irrigation of the wound, and no artery or 
nerve involvement was found.  It appears that the notation 
indicating that the wound was to the "left" foot was a 
typographical error, as the report of medical history 
completed at separation identifies the injury as being to the 
right foot, and all relevant medical evidence and statements 
received from the veteran since separation also identify the 
injury as being to the right foot.  In any event, no 
subsequent complaints or findings were noted with regard to 
his fragment wound throughout the remainder of service, and 
examination at separation also revealed no relevant clinical 
findings in either foot.
 
During a VA examination conducted in May 2005, the veteran 
described getting episodes of pain that come and go.  Pain 
varies with activity, and it more often occurs with prolonged 
walking or walking on rough terrain.  The original injury was 
noted to have occurred in December 1970, when the top of his 
right foot was injured by a shrapnel fragment.  The veteran 
was taken to a field hospital.  His wound was left open for 
several days, and he returned to duty as a clerk a couple of 
weeks later.

The examiner noted that there were no detailed medical 
records in the claims file, but that, as far as the veteran 
knew, there were no muscles destroyed at the time of the 
injury.  It was also noted that the veteran was not aware of 
any associated injuries, such as those affecting bony 
structures, nerves, or vascular structures.  The examiner 
noted that the veteran's scar was nontender.  There were no 
adhesions or tendon damage.  There was no bone, joint, or 
nerve damage.  Muscle strength was normal, and there was no 
muscle herniation.  The muscle group could move the joint 
independently through useful ranges of motion but with 
limitation by pain.  

Right ankle dorsiflexion was 0 to 10 degrees, and plantar 
flexion was 0 to 40 degrees without pain.  Inversion was 0 to 
25 degrees and eversion was 0 to 15 degrees without pain.

No additional limitations from pain, fatigue, weakness, or 
lack of endurance following repetitive use or during flare-
ups were noted with repetitive bending.  The veteran did have 
functional limitations during flare-ups, with pain being the 
main impact.  During flare-ups, which the veteran described 
as occurring every couple of months and lasting one to two 
weeks, the veteran experienced aching pain of a severity of 6 
out of 10.  It was worse with weight bearing and better with 
rest.  Due to pain, the veteran stays off his feet as much as 
possible during flare-ups.  Ankle motion is not affected by 
flare-ups, but foot motion is less due to pain.  The veteran 
stated that he is less active during flare-ups.  During such 
periods, he does not mow his lawn or work in his workshop 
area, which has a concrete floor.  Due to a back injury, he 
has not worked since 1991.  The veteran had a mild limp when 
stepping on the right foot.  There was no asymmetrical shoe 
wear or callus formation.  
 
X-rays showed a small metallic fragment within the base of 
the right second metatarsal.  There was no fracture or 
dislocation.  No acute change was noted from x-rays taken in 
February 2001.  

The Board finds that these symptoms most closely approximate 
the rating criteria for no more than a moderate disability of 
the muscles.  There is no indication of debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  There is evidence that the veteran 
was hospitalized for this injury, but it does not appear to 
have been for a prolonged period.  The only cardinal sign or 
symptom noted during the examination is possible fatigue-
pain.  There was no evidence of the cardinal signs and 
symptoms of loss of muscle power, weakness, lowered threshold 
of fatigue, impairment of coordination, and uncertainty of 
movement.  The entrance scar was small and linear, and there 
was no indication that the shell fragment went through one or 
more muscle groups.  There was no indication on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side.  There 
was no positive evidence of impairment of strength or 
endurance compared with the sound side.  

The Board has also carefully considered the provisions of 38 
C.F.R. 4.40 and 4.45 pertaining to the functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination or pain on movement in the review of this 
matter.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Of 
these symptoms, only functional loss due to pain was noted, 
and the Board is of the opinion that the current 10 percent 
rating based on moderate disability contemplates this 
limitation.  

For these reasons, the Board finds that the veteran's muscle 
injury does not meet the requirements for a moderately severe 
rating or greater.

The Board acknowledges the representative's contention in the 
September 2008 statement asserting that it was unclear from 
the record whether the incorrect muscle group has been rated.  
In this regard, the Board notes that there are three muscle 
groups for the foot and leg (diagnostic codes 5310 through 
5312).  As noted, the veteran has been evaluated under 
Diagnostic Code 5311 for impairment of Muscle Group XI, which 
encompasses the posterior and lateral crural muscles and the 
muscles of the calf, and their functions include propulsion 
and plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  38 C.F.R. § 
4.73, DC 5311.  

Diagnostic Code 5310 concerns Muscle Group X, which 
encompasses the plantar and dorsal intrinsic muscles of the 
foot, and their functions include movements of the forefoot 
and toes and propulsion thrust in walking.  Diagnostic Code 
5312 addresses Muscle Group XII, which include tibialis 
anterior, extensor digitorum longus, extensor hallucis 
longus, and peroneus tertius.  The function of Group XII 
muscles is dorsiflexion; extension of toes; and stabilization 
of arch.

While the representative is correct in noting that an injury 
to a specific muscle group in the foot is not identified in 
any of the VA examinations conducted since service connection 
was established, the Board believes that it is clear from the 
reports of those examinations that this is due primarily to 
the lack of pathology throughout the entire foot.  In 
essence, the Board finds that the minimal degree of 
disability shown immediately following the injury in service, 
and during several VA examinations conducted between 1992 and 
2005, as well as the presence of a single retained fragment 
and the lack of any evidence of an exit wound, all weigh 
heavily against a finding that the veteran sustained injury 
to more than one muscle group of the foot.  Furthermore, 
given the overall absence of pathology or impairment 
throughout the foot, the Board finds that the veteran is not 
being denied an increased rating based on an incorrect 
classification. 

The Board has also considered the scar itself and finds that 
a separate, compensable rating is not warranted.  The May 
2005 examination report states that the veteran denied any 
current symptoms at the scar site other than the foot pain 
that was discussed above.  The examiner noted a scar on the 
right foot, dorsum, over the second metatarsal.  It was 2.5 
cm. long by 1.5 cm. wide.  There was no pain on the scar on 
examination.  There was no adherence to underlying tissue.  
The scar was shinier than the surrounding tissue, and it was 
minimally depressed on palpation.  It was superficial.  There 
did not appear to be any significant tissue loss.  There was 
no inflammation, edema, or keloid formation.  The scar was 
lighter in color than the surrounding skin.  There was no 
area of induration or inflexibility of skin in the area of 
the scar.  There was no limitation of toe movement due to the 
scar.  

Scars, other than on the head, face, and neck, are to be 
rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  
Diagnostic Code 7801 assigns a 10 percent rating for scars 
that are deep or cause limited motion.  As noted above, the 
veteran's scar was described as superficial and not deep, and 
it was not found to cause limited motion.

Diagnostic Code 7802 compensates for scars, other than on the 
head, face, and neck, that are superficial and do not cause 
limited motion. However, a 10 percent evaluation is only 
available for scars whose area or areas are 144 square inches 
(929 square centimeters) or greater. As noted above, the 
veteran's scar is 2.5 centimeters by 1.5 centimeters and is 
therefore not large enough to be compensable.

Diagnostic Code 7803 applies to scars that are superficial 
and unstable.  While the veteran's scar is superficial, it is 
also stable.  Therefore, a 10 percent rating is not 
warranted.

Diagnostic Code 7804 is assigned for scars that are 
superficial and painful on examination.  While there is pain 
associated with the veteran's injury, the May 2005 
examination report attributes such pain to the muscle injury 
itself rather than to the scar.  The Board finds that the 
pain is already compensated by the 10 percent rating under 
Diagnostic Code 5311, and a separate disability rating cannot 
be assigned under Diagnostic Code 7804 without violating the 
rule against pyramiding under 38 C.F.R. § 4.14.  

Diagnostic Code 7805, for scars, other, assigns a rating 
based on limitation of function of the affected part.  No 
limitation of function due to the scar itself has been found, 
and limitation of function of the underlying muscle group is 
compensated under Diagnostic Code 5311.  Thus, the Board 
finds that a compensable rating under Diagnostic Code 7805 is 
not warranted.

The Board has also considered whether separate ratings are 
warranted for nerve and bone damage.  However, service 
medical records are negative for such disability at the time 
of the initial injury, and the May 2005 examination report 
expressly noted no such disability at this time.  Therefore, 
separate ratings for residuals of a shell fragment wound to 
the right foot based on either nerve or bone damage are not 
warranted.

In summary, the Board finds that the preponderance of the 
evidence is against granting a rating in excess of 10 percent 
for a disability to muscle group XI.




ORDER

Entitlement to a rating in excess of 10 percent for the 
injury to muscle group XI as a residual of a shell fragment 
wound to the right foot is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


